Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 5, 7, 13, 14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or disclose wherein the osteotome further comprises a second shaft that is threadably coupled to the first shaft, a third shaft that is coupled to the first shaft such that axial displacement of the first shaft a first distance relative to the housing results in axial displacement of the third shaft a distance relative to the housing that is equal to the first distance, and a fourth shaft that is at least partially disposed within an elongate lumen of the third shaft, wherein the fourth shaft is coupled to the second shaft such that axial displacement of the second shaft a second distance relative to the housing results in axial displacement of the fourth shaft a distance relative to the housing that is equal to the second distance.  







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2015/0297246 to Patel et al.
As to Claim 1, Patel discloses a method of manipulating an osteotome [0010]. The method comprises obtaining an osteotome (201), the osteotome (201) comprising a housing (202) and a first shaft (246) that is threadably coupled to the housing [0160], inserting a distal portion (208) of the osteotome into bone of a patient [0157], and rotating the first shaft (246) of the osteotome (201) relative to the housing (202) in a first direction [0164, 0167], wherein rotation of the first shaft relative to the housing causes both (1) axial displacement of the distal portion (208) of the osteotome relative to the housing (Seen in Fig. 10B to 10C, [0161, 0164]) and (2) lateral displacement of a distal tip (232) of the osteotome relative to a longitudinal axis of the osteotome (Figs. 10A-10D, [0164, 0167]).
As to Claim 2, Patel discloses a method wherein inserting the distal portion (208) of the osteotome into bone of the patient comprises inserting the distal portion (208) of the osteotome through an introducer (204, [0159], Fig. 9).
As to Claim 3, Patel discloses a method further comprising coupling the housing (202) to the introducer (204) prior to rotating the first shaft of the osteotome relative to the housing [0157, 0159]. 
As to Claim 6, Patel discloses a method wherein the bone of the patient is a human vertebra [0156]. 
As to Claim 8, Patel discloses a method further comprising rotating the first shaft (246) of the osteotome relative to the housing (202) in a second direction, wherein rotation of the first shaft (246) relative to the housing causes both (1) axial retraction of the distal portion of the osteotome relative to the housing (Seen in Fig. 10B to 10C, [0161, 0164]) and (2) alignment of a distal tip (232) of the osteotome relative to the longitudinal axis of the osteotome (Figs. 10A-10D, [0164, 0167]).
As to Claim 9, Patel discloses a method wherein the lateral displacement of the distal tip (232) is in a single plane (seen in Fig. 10C).
As to Claim 10, Patel discloses a method further comprising rotating a handle (270) coupled to the first shaft (246) in the first direction [0160, 0171].
As to Claim 11, Patel discloses a method of creating a cavity within bone of a patient [0010]. The method comprises obtaining an osteotome (201), inserting a distal portion (208) of the osteotome (201) into the bone of the patient [0157], and rotating a first shaft (246) of the osteotome relative to a housing (202) in a first direction [0146, 0147], wherein rotation of the first shaft relative to the housing causes both (1) axial displacement of the distal portion (208) of the osteotome relative to the housing (Seen in Fig. 10B to 10C, [0161, 0164]) and (2) lateral displacement of a distal tip (232) of the osteotome relative to a longitudinal axis of the osteotome to create the cavity within the bone of the patient Figs. 10A-10D, [0164, 0167]).
As to Claim 12, Patel discloses a method wherein inserting the distal portion (208) of the osteotome into bone of the patient comprises inserting the distal portion (208) of the osteotome through an introducer (204, [0159], Fig. 9).
As to Claim 15, Patel discloses a method further comprising rotating the first shaft (246) of the osteotome relative to the housing (202) in a second direction, wherein rotation of the first shaft (246) relative to the housing causes both (1) axial retraction of the distal portion of the osteotome relative to the housing (Seen in Fig. 10B to 10C, [0161, 0164]) and (2) alignment of a distal tip (232) of the osteotome relative to the longitudinal axis of the osteotome (Figs. 10A-10D, [0164, 0167]).
As to Claim 16, Patel discloses a method wherein the lateral displacement of the distal tip (232) is in a single plane (seen in Fig. 10C).
As to Claim 17, Patel discloses a method wherein the bone of the patient is a human vertebra [0156]. 
As to Claim 18, Patel discloses a method of axially displacing and bending a distal portion of an osteotome [0010]. The method comprises obtaining an osteotome (201), and rotating a first shaft (246) of the osteotome relative to a housing (202, [0160, 0164, 0167]), wherein rotation of the first shaft (246) relative to the housing causes both (1) axial displacement of a distal portion (208) of the osteotome relative to the housing (Seen in Fig. 10B to 10C, [0161, 0164]) and (2) lateral displacement of a distal tip (232) of the osteotome relative to a longitudinal axis of the osteotome (Figs. 10A-10D, [0164, 0167]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775